Per Curiam.
The claim did not touch the freehold of the wife, but only her compensation for owelty of a partition already made, which was personal; and her husband therefore had power to bind her by his submission of it. The amount was awarded exclusively to herself; and as her husband might recover it, or leave it to her chance of survivorship, his death placed her as she would have stood had she herself entered into the submission when sole, and remained so. It appears, therefore, that a good cause of action was set out on the declaration.
Judgment reversed, and a procedendo awarded.